At a former day this case was dismissed because the record contained no sentence. This defect has been corrected, and the cause is now considered on its merits.
But two witnesses testified. Green Shannon testified that about the first of September he and Jim Holland went to the house of appellant and bought a pint of corn whisky. Crackshot Griffin testified that he took Green Shannon and Jim Holland out to a point on the pike road between Elmo and Cobb Switch one night about the first of September, and that they got out of the car and walked off a piece, and that he did not know where they went, and when they came back they had some whisky. For the reason that the witness Shannon is an accomplice, being the purchaser of liquor and himself equally guilty with the seller, we are compelled to hold the evidence insufficient to support the verdict. Westbrook v. State, 88 Tex.Crim. Rep., decided at this term.
The judgment is reversed and the cause remanded.
Reversed and remanded.